Citation Nr: 1121191	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-18 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of acoustic trauma incurred during his period of active service.  Specifically, he asserts that, while on active duty in the infantry, he was routinely exposed to light weapons and mortar fire and ammunition demolition noise.  

The Veteran's account of in-service noise exposure is corroborated by his service personnel records, which confirm that he served as an indirect fire infantryman and received the hand grenade and M-16 expert badges.  

The Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board accepts his statements, combined with the documentation of his service in the infantry and specialized training in hand grenades and M-16s, as evidence that the claimed noise exposure did occur, and concludes that it is likely that he was exposed to acoustic trauma while on active duty.  The Veteran's in-service noise exposure supports his contention of the incurrence of bilateral hearing loss in service.  However, in order to establish service connection, the evidence still needs to show a nexus linking current disabilities to an in-service injury. 

Significantly, the Board is unable to determine whether the Veteran was treated for hearing problems while on active duty because his service medical records have not been associated with his claims folder.  While the RO requested the Veteran's complete service medical records in support of his claims, a January 2008 response from the National Personnel Records Center (NPRC) indicated that those records were unavailable.   

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure the service medical records from a variety of sources, including from the Veteran himself.  Specifically, the RO sent the Veteran correspondence in January 2008 requesting that he provide all service medical records in his possession and any other information that might enable VA to reconstruct those records.  However, the Veteran indicated in a February 2008 statement that he did not have any service medical records or other pertinent information to submit.  Thereafter, in February 2008, the RO issued a formal finding that the Veteran's service medical records were unavailable.

The Veteran has been duly informed of the unavailability of additional service medical records.  No other alternative sources of records have been identified.  In light of the RO's formal finding, the Board concludes that any additional efforts to obtain such records would be futile.  Nevertheless, for the reasons set forth below, the Board finds that further development of the Veteran's claims is warranted on other grounds.

The Veteran's post-service medical records show intermittent treatment for hearing problems and ringing in the ears and diagnoses of hearing loss and tinnitus. 

In support of his claims, the Veteran was afforded a March 2008 VA audiological examination in which he recounted his history of in-service acoustic trauma but also acknowledged post-service noise exposure in his civilian occupation as a carpenter.  The Veteran then indicated that his hearing loss had first become problematic approximately a decade earlier and had progressively worsened since that time.  He further indicated that his tinnitus had manifested within the previous five years and was productive of intermittent ringing of the ears, which occurred on a semi-weekly basis.

While the March 2008 VA examination included audiological testing, no results were reported due to the Veteran's allegedly "unreliable responses."  Additionally, the VA examiner emphasized that definite diagnostic assessments of hearing loss and tinnitus could not be made at that time and that the overall examination findings were unsuitable for purposes of adjudication.

The record thereafter shows that, in April 2008 and July 2008, the Veteran was afforded follow-up VA examinations in which he recounted the same history of in-service and post-service noise exposure that he had reported at the March 2008 examination.  However, in contrast with that prior examination, the April and July 2008 examinations yielded audiological test results that were deemed reliable for rating purposes.  

Specifically, the Veteran's April 2008 audiological test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
60
LEFT
35
30
40
45
90

Based on those results, the Veteran was found to exhibit bilateral hearing loss that qualified as disabling under VA standards.  38 C.F.R. § 3.385 (2010).  That diagnosis was confirmed in the subsequent July 2008 VA examination, which yielded the following audiological test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
65
LEFT
25
25
30
45
85

Significantly, while the April 2008 and July 2008 VA examiners diagnosed the Veteran with bilateral hearing loss and concluded that he also met the criteria for tinnitus, based on his reported symptoms, neither examiner offered a definite opinion with respect to the etiology of those hearing disorders.  On the contrary, the April 2008 VA examiner's report did not include any opinion findings, while the July 2008 VA examiner concluded that she could not determine whether the Veteran's hearing loss and tinnitus were service-related without resorting to speculation.  The July 2008 VA examiner noted that the Veteran's claims folder did not include documentation of hearing loss or tinnitus, either in service or shortly thereafter.  That examiner further noted that the Veteran's post-service occupational noise exposure was a "contaminating factor" that weighed against a positive nexus finding.  Nevertheless, that VA examiner also acknowledged that Veteran's current hearing problems were worse than would be expected from the normal aging process.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

While mindful that the Veteran has already undergone multiple VA examinations with respect to his hearing loss and tinnitus claims, the Board finds the prior examination findings to be inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Such findings fail to provide a definite causal connection between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and his military service.  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, because of the deficiencies with the above VA examinations, the Board finds that an additional VA examination and etiological opinion is warranted in order to fully and fairly address the merits of the Veteran's claims.  In rendering that etiological opinion, the VA examiner should review all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Moreover, that VA examiner should give particular consideration to the Veteran's assertions regarding the onset of his hearing loss and tinnitus symptoms and any other pertinent lay evidence submitted in support of his claims.  Where, as here, the Veteran's service medical records are missing, VA has a heightened duty resolve reasonable doubt in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Finally, the Board observes that VA medical records appear to be outstanding.  The record shows that the Veteran has been receiving regular treatment for hearing problems and other disorders at the VA Medical Center in West Palm Beach, Florida.  However, no VA treatment records dated since July 2009 have yet been associated with the claims folder.  As it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder copies of the Veteran's medical records from the VA Medical Center in West Palm Beach, Florida, dated since July 2009.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an audiologist who has not previously examined him for the purpose of ascertaining the nature and etiology of any current hearing loss and tinnitus.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All appropriate tests, including an audiological evaluation, should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the reports of the prior March 2008, April 2008, and July 2008 VA audiological examinations, and the contemporaneous VA medical records showing diagnoses of bilateral hearing loss and tinnitus.  The examiner should also give particular consideration to the Veteran's lay assertions of frequent in-service exposure to light weapons and mortar fire and ammunition demolition noise.  Additionally, that examiner should consider the Veteran's service personnel records, documenting that he served in the infantry and received the hand grenade and M-16 expert badges.  The examiner should also consider the Veteran's admission of civilian occupational noise exposure and his statements regarding the respective onsets of his hearing loss and tinnitus symptoms.  Finally, the examiner should consider any other lay evidence pertaining to a continuity of hearing loss and tinnitus symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Diagnose all current hearing disabilities.

b)  State whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss was caused or aggravated by in-service noise exposure or any other aspect of the Veteran's military service.  

c)  State whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus was caused or aggravated by in-service noise exposure or any other aspect of the Veteran's military service.  

3.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


